Appeal from an order of the Family Court of Chenango County, entered December 29, 1976, which granted respondent’s cross petition for a reduction in his child support payments to petitioner for the children of the parties. The parties herein, who were married in 1952 and divorced in 1963, are the parents of four children for whose support respondent was making monthly payments of $300 to petitioner when the instant proceeding was commenced. In this proceeding, petitioner seeks an increase in respondent’s monthly payments because of alleged changed circumstances while respondent seeks a reduction in the payments because *1112of the emancipation of one of the subject children. Following a hearing and rehearing on the dispute, the Family Court ultimately granted respondent’s cross petition and reduced his monthly support obligation to $225. This appeal ensued. We hold that the order appealed from should be affirmed. Petitioner has failed to produce evidence which establishes changed circumstances warranting an increase in respondent’s support payments (cf. Matter of Bailey v Bailey, 34 AD2d 984; Matter of Sullivan v Sullivan, 55 Misc 2d 691, affd 29 AD2d 739). Since the $300 monthly payment rate was established by order of the Chenango County Family Court in 1972, the record indicates that respondent’s earnings have no more than kept pace with his own rising costs. Moreover, both parties are now remarried, and petitioner is admittedly supported by her new husband so that her annual salary of $12,700 is available for the support of the children in question. Relative to the quantum of support needed, it must also be noted that this has been substantially reduced by the conceded emancipation through marriage of one of the four children. Under all of these circumstances, we have concluded that the Family Court acted properly in denying petitioner’s request for increased support and granting respondent’s cross petition by reducing his monthly payments to $225. Order affirmed, with costs. Greenblott, J. P., Sweeney, Main, Mikoll and Herlihy, JJ., concur.